DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 7, 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0097144 to Li et al. (“Li”).
As to claims 1, 10 and 17 Li teaches a method for reducing or eliminating microbial populations in a water system (See at least [0120], [0123],[0240],  [0267]-[0271]; and [0457]; removing of microbial populations will naturally facilitate preventing buildup of biofilm since fewer microbes are available to become sessile and create biofilm buildup) comprising: 
applying a peracid composition to the water system (See [0121], [0457]), wherein the peracid composition is at a concentration in the water source of less than about 15 ppm, or 3-15ppm (See [0236], the claimed range of less than 15ppm  or 3-15ppm, overlaps with 10-200ppm.  See MPEP 2144.05(I)) wherein the peracid composition comprises short chain and medium chain (See at least [0430], [0440] the microbicidal solution includes C2-4 peracid and c8-12 peracid),
(See again at least [0120], [0123],[0240],  [0267]-[0271]; and [0457]; populations of both sessile and planktonic type microbes are contemplated),
wherein the water system is a decorative fountain (See [0457] recreational/decorative bodies of waters and fountains are taught),
wherein the peracid composition remains instead of being drained (See [0240], the treated water source maintains the peracid for any suitable time period after treatment is performed, which suggests that the peracid composition remains in the water system instead of being drained), and
the water system has a pH of between about 7 and 9 after applying the peracid composition (the claimed range of 7-9 overlaps or falls within the prior art range, of less than 9 or less than 8.2.  See MPEP 2144.05(I)).
As to claims 2, 3, 14, 15, and 18, Li  teaches the method of claims 1, 10 or 17, and further Li provides that the medium chain peracid has a carbon chain length of between 5 and 12 carbons (See at least [0430], [0440] the microbicidal solution includes C2-4 peracid and c8-12 peracid)).
As to claim 4,Li teaches the method of claim 1, and further Li teaches that the composition is an aqueous solution (See e.g. at least [0395]composition contains water is water).
As to claim 6, Li teaches the method of claim 1, and suggests that the peracid composition and reduction of microbial populations restores or maintains proper water system processes (See [0457], treatment of the fountain to remove microbial populations as well as introduction of the peracid will result in improved/maintained functioning of the fountain from lack of bacterial contamination, and Li also suggests the removal of sulfide, see e.g. [0467]).
As to claims 7 and 16, Li teaches the method of claim 1 or10, and further suggests the combination of peracetic acid and peroctanoic acid (See [0440]).
As to claim 11, Li teaches the method of claim 10, and further provides that the microorganism is a bacterium (See [0120]).
As to claims 12 and 19, Li teaches the method of claims 10 or 17, and further provides for 4-75ppm short chain and 1 to 25ppm medium chain (See [0430]), the claimed range of 6:1 falls within the prior art range, also the he peracid composition concentration in the water source of 3-12 ppm overlaps with the prior art range of 10-200ppm (See [0236]) and therefore a prima facie case of obviousness exists.  see MPEP 2144.05(I).  Also, generally differences in concentration are not patentably significant unless criticality is shown.  See MPEP 2144.05(II)(A).
As to claim 13, Li teaches the method of claim 10, and Li further suggests a stabilizer (See e.g. [0370]-[0392]; stabilizing agent is taught as a component o f the composition).
As to claim 20, Li teaches the system of claim 17, but does not mention the concentration of stabilizing agent in the treated water.  However, Li explains that the amount of stabilizing agent used is a result effective variable which controls the stabilizing effect for suitability (See [0195]).  Accordingly, it would have been obvious to optimize the amount of stabilizing agent in the concentrated composition and therefore also in the water being treated in order to provide for a suitable stabilizing effect. Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claims 21-23, Li teaches the inventions of claims 1, 10, and 17, but does not mention the total number of gallons of treatment composition provided in the water.  However, Li suggests that the amount of composition is a result effective variable used to provide for a desired antimicrobial efficiency in a given system (See [0261]).  Accordingly, it would have been obvious to optimize the amount of treatment composition added to the water system in order to provide for the desired antimicrobial effect.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.

Response to Arguments
Applicant's arguments filed 2-1-2021 have been fully considered but they are not persuasive.
Applicant argues that Man does not teach or suggest one of the enumerated water systems and that Man drains the treatment composition instead of having the composition remain in the water being treated.  
In response, applicant’s arguments are moot in view of the new grounds of rejection.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCAS A STELLING/Primary Examiner, Art Unit 1773